Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haslim (20180128904) in view of Pochiraju (20130054187).
Referring to claims 1 and 6, Haslim shows a light detection and ranging (LIDAR) system comprising:
an active optical circuit configured to generate a laser beam, and detect a return laser beam (see figure 2 the laser Ref 30 the circulator Ref 35 and the detector Ref 60);
an optical scanning system including at least:
an optical fiber configured to guide a laser beam to a fiber tip from which the laser beam is emitted (see figure 2 Ref 72);
a scanning mirror rotatable along at least one axis to steer the laser beam to scan a scene (see paragraph 5), and collect light incident upon any objects in the scene into a return laser beam that is returned to the fiber tip, the optical fiber being configured to guide the return laser beam from the fiber tip to the active optical circuit (see figure 2 Ref 72 note the outgoing beam transmits Ref 20 and the return beam is returned Ref 
a signal processor configured to determine a range of the target from the return laser beam (see paragraph 9).
However, while Haslim shows a scanning mirror as taught in paragraph 5 Haslim does not specifically teach details pertaining to the scanning system and fails to specifically show a re-imaging lens located between the optical fiber and scanning mirror, and configured to focus the laser beam emitted from the optical fiber onto the scanning mirror at or close to a center of rotation of the scanning mirror and thereby re-image the fiber tip at or close to the center of rotation, the scanning mirror being configured to reflect the laser beam as a divergent laser beam. 
Pochiraju shows a similar device that includes a re-imaging lens located between the optical source and scanning mirror, and configured to focus the laser beam emitted from the optical source to converge at a point on the scanning mirror at or close to a center of rotation of the scanning mirror and thereby re-image at or close to the center of rotation, the scanning mirror being configured to reflect the laser beam as a divergent laser beam (see figure 15 note Ref 66 and 68 also see paragraph 59-60).  It would have been obvious to include the re-imaging lens as taught by Pochiraju because the use of the nominal spot size and beam divergence taught by Pochiraju creates multiple return beams from the scenes being scan.


	Referring to claims 3, 8, and 11, the combination of Haslim and Pochiraju renders obvious the optic of the optical scanning system is a focus lens configured to focus the divergent laser beam from the scanning mirror to produce a focused laser beam that is launched toward the scene (see figure 2 also see paragraph 22 of Haslim note the optics that focus the pulse towards the object also see paragraph 60 of Haslim).
	Referring to claims 4, 9, the combination of Haslim and Pochiraju renders obvious the scanning mirror of the optical scanning system is rotatable along multiple orthogonal axes to steer the laser beam in multiple dimensions to scan the scene (see figures 10 and 15 of Pochiraju).  It would have been obvious to include the multiple dimensional scanner as shown by Pochiraju when including the details of a scanning mirror, this is well known in a LIDAR system and adds no new or unexpected results. 
	Claims 5 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haslim (20180128904) in view of Pochiraju (20130054187) further in view of Dussan (20170307876).

	Referring to claims 5, 12 the combination of Haslim and Pochiraju shows a single scanning mirror that rotates both in azimuth and elevation and fails to specifically show 
Dussan shows a similar device that incldues the scanning mirror of the optical scanning system is a first scanning mirror, and the optical scanning system further comprises a second scanning mirror, the first scanning mirror and the second scanning mirror being rotatable along orthogonal axes to steer the laser beam in multiple dimensions to scan the scene, the first scanning mirror being rotatable with a faster angular velocity than the second scanning mirror to scan the scene (see figure 2b and 2c).  It would have been obvious to include the multiple dimensional scanner as shown by Dussan when including the details of a scanning mirror, this is well known in a LIDAR system and adds no new or unexpected results.
	Referring to claim 13, the combination of Haslim and further Dussan renders obvious the first scanning mirror is rotatable along an azimuth axis, and the second scanning mirror is rotatable along an elevation axis, to scan the scene (see figure 2B of Dussan).  It would have been obvious to include the multiple dimensional scanner as shown by Dussan when including the details of a scanning mirror, this is well known in a LIDAR system and adds no new or unexpected results.
	

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haslim (20180128904) in view of Pochiraju (20170307876) and in further view of Saint Clair (20150198433).

Saint Clair shows a similar device including the laser beam is multiple laser beams, and the optical fiber is an array of optical fibers configured to guide the multiple laser beams to fiber tips from which the multiple laser beams are emitted (see paragraph 40).  It would have been obvious to include the multiple fibers with multiple laser beams because this allows for a higher throughput of optical energy for transmitting further in free space.  
Allowable Subject Matter
Claims 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645